Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

           At least claim 5 contains the misspelling “polyethelyene”. Correction is needed. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           The term “high molecular weight” is unclear in that the metes and bounds of “high molecular weight” are subjective. While the specification defines high molecular weight numerically for PAA and a few other macromolecules the claims are not limited to these materials and in any case the various statistical expressions of molecular weight such as “weight average” and “number average” necessarily differ and applicants specification does not define the type of molecular weight for even the limited macromolecules for which molecular weight is disclosed such as PAA.
           The “non neutralized high molecular weight polymeric acid” and “partially neutralized high molecular weight polymeric acid” of claims 4 and 16 lack antecedent basis in claim 1 and 13 respectively.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nordby et al (US 20100286640).
           The abstract of the reference discloses a layered adhesive construction containing a first and second hydrocolloid containing layers of adhesive having different compositions and wherein the first layer has a higher absorption capability than the second layer. Note example 2 at paragraph 75 disclosing a first adhesive layer containing the known acidic polysaccharide pectin in combination with AKUCELL AF 2881 (sodium carboxymethyl cellulose) as set out at paragraph 73. Since the first adhesive layer contains a macromolecular acid (pectin) as well as a macromolecular base (sodium carboxymethyl cellulose), the first adhesive layer would act as a buffer since the first adhesive layer can resist changes in pH due to either acid or base. With regard to the claimed term “high molecular weight”, macromolecular materials such as are used by the reference are of much higher molecular weight than non macromolecular materials and hence the reference materials may be said to be high molecular weight. Note that the second adhesive layer disclosed at paragraph 74 contains no high molecular weight buffers. Note paragraph 1 for use as an ostomy .

Claims 1-4, 8, 10 and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. 20130231600.
          Claims 1 and 14 lack support in parent case 13778538 since the parent cases fail to broadly support the second adhesives but rather only supports use of PSA’s as second adhesives. The effective filing date of all claims of the present case is therefore the actual filing date, August 18, 2017 and Taylor is therefore available under 35 USC 102(b). 
           Claim 3 of the reference discloses an adhesive for a medical device containing an absorbent high molecular weight buffer having a non neutralized high molecular weight polymeric acid and a partially neutralized high molecular weight polymeric acid as in applicants “first adhesive” and which “further comprises” a PSA as in applicants’ second adhesive. 
           With regard to applicants’ limitation that the second adhesive contain no polymeric buffer, nothing is disclosed by the reference about any polymeric buffer in the PSA disclosed. Note the abstract for use as an ostomy skin barrier. Regarding claim 2, the reference does not disclose that the adhesive which is “further” present is absorbent at all in contrast to the adhesive of document claim 1 and therefore a fair conclusion .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-26 of U.S. Patent No. 10470936. Although the claims at issue are not identical, they are not patentably distinct from each other because the .



Claims 1, 2, 4, 6-8 and 13-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 and 12-14 of copending Application No. 16703073 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the present claims. With regard to copending claims 8-10, the macromolecular materials recited by these claims can be said to be “high molecular weight” in that macromolecular materials are higher in molecular weight than non macromolecular materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
            The copending claims anticipate the present claims. With regard to copending  claims 8-10, the macromolecular materials recited by these claims can be said to be “high molecular weight” in that macromolecular materials are generally much higher in molecular weight than non macromolecular materials.

           The prior art does not teach or suggest the combination of amounts of materials in claims 5-7 and hence claims 5-7 are allowable over the prior art.
JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

JCM
3-16-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765